SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForJune 7, 2013 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Table of Contents Company Information Capital Breakdown 1 Dividends Payment 2 Parent Company Financial Statements Statement of Financial Position – Assets 3 Statement of Financial Position – Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Equity 01/01/2013 to 03/31/2013 10 01/01/2012 to 03/31/2012 11 Statement of Value Added 12 Comments on the Company’s Performance 13 Notes to the Financial Statements 20 Other Information Deemed as Relevant by the Company 70 Reports and Statements Unqualified Report on Special Review 72 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 03/31/2013 Paid-in Capital Common 683,509,869 Preferred 0 Total 683,509,869 Treasury Shares Common 0 Preferred 0 Total 0 Page 1 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Company Information / Cash Proceeds Event Approval Proceeds Date of Payment Type of Share Class of Share Earnings per Share (Reais / Share) Board of Directors’ Meeting 03/21/2013 Others 06/21/2013 Common 2.34500 Page 2 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Financial Position - Assets (R$ thousand) Code Description Current Quarter 03/31/2013 Previous Year 12/31/2012 1 Total Assets 26,999,760 26,476,097 1.01 Current Assets 3,438,300 3,330,598 1.01.01 Cash and Cash Equivalents 2,127,035 1,915,974 1.01.03 Accounts Receivable 1,181,332 1,148,218 1.01.03.01 Trade Accounts Receivable 1,067,729 1,038,945 1.01.03.02 Other Accounts Receivable 113,603 109,273 1.01.03.02.01 Balances with Related Parties 113,603 109,273 1.01.04 Inventories 46,586 53,028 1.01.06 Recoverable Taxes 7,479 118,421 1.01.06.01 Current Recoverable Taxes 7,479 118,421 1.01.08 Other Current Assets 75,868 94,957 1.01.08.03 Other 75,868 94,957 1.01.08.03.01 Restricted Cash 11,151 64,977 1.01.08.03.20 Other Accounts Receivable 64,717 29,980 1.02 Noncurrent Assets 23,561,460 23,145,499 1.02.01 Long-Term Assets 925,195 906,391 1.02.01.03 Accounts Receivable 356,663 335,687 1.02.01.03.01 Trade Accounts Receivable 356,663 335,687 1.02.01.06 Deferred Taxes 166,594 145,302 1.02.01.06.01 Deferred Income Tax and Social Contribution 166,594 145,302 1.02.01.08 Receivables from Related Parties 144,052 153,098 1.02.01.08.03 Receivables from Controlling Shareholders 144,052 153,098 1.02.01.09 Other Noncurrent Assets 257,886 272,304 1.02.01.09.04 Escrow Deposits 55,238 53,158 1.02.01.09.05 ANA – National Water Agency 102,366 108,099 1.02.01.09.20 Other Accounts Receivable 100,282 111,047 1.02.02 Investments 75,061 74,872 1.02.02.01 Shareholdings 21,022 20,826 1.02.02.01.04 Other Shareholdings 21,022 20,826 1.02.02.02 Investment Properties 54,039 54,046 1.02.03 Property, Plant and Equipment 195,286 196,710 1.02.04 Intangible Assets 22,365,918 21,967,526 1.02.04.01 Intangible Assets 22,365,918 21,967,526 1.02.04.01.01 Concession Contracts 7,928,792 8,006,130 1.02.04.01.02 Program Contracts 4,714,798 4,390,263 1.02.04.01.03 Service Contracts 9,658,010 9,568,487 1.02.04.01.04 Software License 64,318 2,646 Page 3 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 03/31/2013 Previous Year 12/31/2012 2 Total Liabilities 26,999,760 26,476,097 2.01 Current Liabilities 3,390,179 3,758,189 2.01.01 Labor and Pension Plan Liabilities 302,966 267,332 2.01.01.01 Pension Plan Liabilities 18,847 35,188 2.01.01.02 Labor Liabilities 284,119 232,144 2.01.02 Trade Accounts Payable 210,291 295,392 2.01.02.01 Domestic Suppliers 210,291 295,392 2.01.03 Tax Liabilities 139,346 152,710 2.01.03.01 Federal Tax Liabilities 134,887 147,013 2.01.03.01.01 Income Tax and Social Contribution Payable 44,527 0 2.01.03.01.02 PIS-PASEP and COFINS (taxes on revenue) Payable 42,461 46,576 2.01.03.01.03 INSS (social security contribution) Payable 28,310 29,401 2.01.03.01.04 Installment Program - Law 10684/03 9,582 19,011 2.01.03.01.20 Other Federal Taxes 10,007 52,025 2.01.03.03 Municipal Taxes Liabilities 4,459 5,697 2.01.04 Loans and Financing 839,160 1,342,594 2.01.04.01 Loans and Financing 800,857 833,635 2.01.04.01.01 In Domestic Currency 594,386 635,968 2.01.04.01.02 In Foreign Currency 206,471 197,667 2.01.04.02 Debentures 38,303 508,959 2.01.05 Other Liabilities 1,176,188 1,135,078 2.01.05.01 Payables to Related Parties 951 958 2.01.05.01.03 Payables to Controlling Shareholders 951 958 2.01.05.02 Other 1,175,237 1,134,120 2.01.05.02.01 Dividends and Interest on Equity Payable 414,328 414,355 2.01.05.02.04 Services Payable 431,340 389,091 2.01.05.02.05 Refundable Amounts 40,039 42,479 2.01.05.02.06 Program Contracts - Commitments 156,676 148,220 2.01.05.02.07 Private Public Partnership (PPP) 41,925 24,357 2.01.05.02.09 Indemnities 23,824 8,697 2.01.05.02.20 Other Payables 67,105 106,921 2.01.06 Provisions 722,228 565,083 2.01.06.01 Tax, Pension Plan, Labor and Civil Provisions 105,963 112,119 2.01.06.01.01 Tax Provisions 6,449 9,912 2.01.06.01.02 Social Security and Labor Provisions 59,988 59,868 2.01.06.01.04 Civil Provisions 39,526 42,339 2.01.06.02 Other Provisions 616,265 452,964 2.01.06.02.03 Provisions for Environmental 148,486 11,586 2.01.06.02.04 Provisions for Customers 378,311 355,520 2.01.06.02.05 Provisions for Suppliers 89,468 85,858 2.02 Noncurrent Liabilities 11,856,618 11,461,146 2.02.01 Loans and Financing 7,990,403 7,532,661 2.02.01.01 Loans and Financing 4,647,131 4,669,478 2.02.01.01.01 In Domestic Currency 1,607,962 1,651,384 2.02.01.01.02 In Foreign Currency 3,039,169 3,018,094 2.02.01.02 Debentures 3,343,272 2,863,183 Page 4 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Financial Position – Liabilities (R$ thousand) Code Description Current Quarter 03/31/2013 Previous Year 12/31/2012 2.02.02 Other Payables 3,328,759 3,304,414 2.02.02.02 Other 3,328,759 3,304,414 2.02.02.02.04 Pension Plan Liabilities 2,625,341 2,592,550 2.02.02.02.05 Program Contracts - Commitments 118,868 87,407 2.02.02.02.06 Private Public Partnership – PPP 303,911 331,960 2.02.02.02.07 Indemnities 9,350 17,577 2.02.02.02.08 TAC – Retirees 36,804 36,804 2.02.02.02.09 Deferred COFINS and PASEP 126,682 123,731 2.02.02.02.20 Other Payables 107,803 114,385 2.02.04 Provisions 537,456 624,071 2.02.04.01 Tax, Pension Plan, Labor and Civil Provisions 303,004 292,198 2.02.04.01.01 Tax Provisions 60,056 58,173 2.02.04.01.02 Pension Plan and Labor Provisions 129,934 111,830 2.02.04.01.04 Civil Provisions 113,014 122,195 2.02.04.02 Other Provisions 234,452 331,873 2.02.04.02.03 Provisions for Environmental 21,573 136,839 2.02.04.02.04 Provisions for Customers 181,376 165,735 2.02.04.02.05 Provisions for Suppliers 31,503 29,299 2.03 Equity 11,752,963 11,256,762 2.03.01 Paid-up Capital 6,203,688 6,203,688 2.03.02 Capital Reserves 124,255 124,255 2.03.02.07 Support to Projects 108,475 108,475 2.03.02.08 Incentive Reserves 15,780 15,780 2.03.04 Profit Reserve 5,387,634 5,387,634 2.03.04.01 Legal Reserve 616,814 616,814 2.03.04.08 Additional Dividend Proposed 80,201 80,201 2.03.04.10 Reserve for Investments 4,690,619 4,690,619 2.03.05 Retained Earnings/Accumulated Losses 496,201 0 2.03.08 Other Comprehensive Income -458,815 -458,815 Page 5 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Income (R$ thousand) Code Description YTD Current Year 01/01/2013 to 03/31/2013 YTD Previous Year 01/01/2012 to 03/31/2012 3.01 Revenue from Sales and/or Services 2,645,043 2,577,682 3.02 Cost of Sales and/or Services -1,536,866 -1,496,439 3.02.01 Cost of Sales and/or Services -1,050,904 -957,057 3.02.02 Construction Cost -485,962 -539,382 3.03 Gross Profit 1,108,177 1,081,243 3.04 Operating Income/Expenses -373,036 -371,065 3.04.01 Selling Expenses -141,284 -170,777 3.04.02 General and Administrative Expenses -240,437 -206,991 3.04.04 Other Operating Expenses 10,637 10,607 3.04.04.01 Other Operating Income 11,729 11,906 3.04.04.02 COFINS and PASEP -1,092 -1,299 3.04.05 Other Operating Expenses -1,802 -2,144 3.04.05.01 Loss on Write-off of Property, Plant and Equipment Items -1,666 -939 3.04.05.03 Tax Incentives -135 -1,189 3.04.05.20 Other -1 -16 3.04.06 Equity in the Earnings (Losses) of Joint Ventures -150 -1,760 3.05 Income Before Financial Result and Taxes 735,141 710,178 3.06 Financial Result 27,309 45,010 3.06.01 Financial Income 93,368 87,358 3.06.01.01 Financial Income 93,403 87,607 3.06.01.02 Foreign Exchange Gains -35 -249 3.06.02 Financial Expenses -66,059 -42,348 3.06.02.01 Financial Expenses -195,662 -201,560 3.06.02.02 Foreign Exchange Losses 129,603 159,212 3.07 Profit Before Income Tax 762,450 755,188 3.08 Income Tax and Social Contribution -266,249 -263,275 3.08.01 Current -287,541 -263,995 3.08.02 Deferred 21,292 720 3.09 Net Income from Continuing Operations 496,201 491,913 3.11 Net Income/Loss for the Period 496,201 491,913 3.99 Earnings per Share - (Reais / Share) 3.99.01 Basic Earnings per Share 3.99.01.01 Common Shares 0.72596 0.71969 3.99.02 Diluted Earnings per Share 3.99.02.01 Common Shares 0.72596 0.71969 Page 6 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description YTD Current Year 01/01/2013 to 03/31/2013 YTD Previous Year 01/01/2012 to 03/31/2012 4.01 Net Income for the Period 496,201 491,913 4.03 Comprehensive Income for the Period 496,201 491,213 Page 7 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 03/31/2013 YTD Previous Year 01/01/2012 to 03/31/2012 6.01 Net Cash from Operating Activities 643,326 419,920 6.01.01 Cash from Operations 1,124,566 1,100,676 6.01.01.01 Net Income Before Income Tax and Social Contribution 762,450 755,188 6.01.01.02 Provisions and Inflation Adjustments on Provisions 106,873 126,349 6.01.01.04 Financial Charges from Customers -48,543 -34,632 6.01.01.05 Income in Write-off of Intangible Assets and Fixed Assets 474 940 6.01.01.06 Depreciation and Amortization 195,165 186,495 6.01.01.07 Interest on Loans and Financing Payable 102,818 105,520 6.01.01.08 Monetary and Foreign Exchange Variation on Loans and Financing -105,455 -150,699 6.01.01.09 Interest and Monetary Variations on Liabilities 7,535 479 6.01.01.10 Interest and Monetary Variations on Assets -7,792 -2,144 6.01.01.11 Allowance for Doubtful Accounts 94,054 97,608 6.01.01.12 Provision for Consent Decree (TAC) 5,600 8,878 6.01.01.13 Equity in the Earnings (Losses) of Joint Ventures 150 1,760 6.01.01.14 Provision for Sabesprev Mais 3,123 -2,771 6.01.01.15 Other Provisions/Reversals -41,333 3,050 6.01.01.16 Transfer of Funds to São Paulo Municipal Government -6,399 -9,228 6.01.01.17 Gross Margin over Intangible Assets Resulting from Concession Contracts -9,647 -11,474 6.01.01.18 Pension Plan Liabilities 65,493 25,357 6.01.02 Changes in Assets and Liabilities -187,652 -328,143 6.01.02.01 Trade Accounts Receivable -94,730 -86,318 6.01.02.02 Balances and Transactions with Related Parties 11,967 17,715 6.01.02.03 Inventories 6,402 2,799 6.01.02.04 Recoverable Taxes -9,911 -51,066 6.01.02.05 Other Accounts Receivable -18,239 -23,397 6.01.02.06 Escrow Deposits -2,080 1,475 6.01.02.08 Contractors and Suppliers -31,765 -84,426 6.01.02.09 Payroll, Provisions and Social Contribution 35,634 33,832 6.01.02.10 Pension Plan Liabilities -32,702 -2,497 6.01.02.11 Taxes and Contributions Payable -58,196 -17,761 6.01.02.12 Services Received 42,249 -76,006 6.01.02.13 Other Liabilities -2,889 -14,007 6.01.02.14 Provisions -36,343 -31,708 6.01.02.15 Deferred COFINS/PASEP 2,951 3,222 6.01.03 Other -293,588 -352,613 Page 8 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 01/01/2013 to 03/31/2013 YTD Previous Year 01/01/2012 to 03/31/2012 6.01.03.01 Interest Paid -171,400 -203,776 6.01.03.02 Income Tax and Social Contribution Paid -122,188 -148,837 6.02 Net Cash from Investing Activities -402,169 -397,509 6.02.01 Acquisition of Property, Plant and Equipment -4,333 -7,084 6.02.02 Acquisition of Intangible Assets -451,316 -405,222 6.02.03 Increase (Decrease) in Investment -346 66 6.02.04 Restricted Cash 53,826 14,731 6.03 Net Cash from Financing Activities -30,096 -153,118 6.03.01 Funding - Loans 1,194,758 810,284 6.03.02 Amortization of Loans -1,189,451 -963,402 6.03.04 Public-Private Partnership -10,481 0 6.03.05 Program Contracts - Commitments -24,922 0 6.05 Increase (Decrease) in Cash and Cash Equivalents 211,061 -130,707 6.05.01 Opening Cash and Cash Equivalents 1,915,974 2,142,079 6.05.02 Closing Cash and Cash Equivalents 2,127,035 2,011,372 Page 9 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Changes in Equity – 01/01/2013 to 03/31/2013 (R$ thousand) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Equity 5.01 Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.03 Restated Opening Balances 6,203,688 124,255 5,387,634 0 -458,815 11,256,762 5.05 Total Comprehensive Income 0 0 0 496,201 0 496,201 5.05.01 Net income for the Period 0 0 0 496,201 0 496,201 5.07 Closing Balances 6,203,688 124,255 5,387,634 496,201 -458,815 11,752,963 Page 10 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Changes in Equity– 01/01/2012 to 03/31/2012 (R$ thousand) Code Description Paid-in Capital Capital Reserves, Options Granted and Treasury Shares Profit Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income Equity 5.01 Opening Balances 6,203,688 124,255 4,217,953 0 -953 10,544,943 5.03 Restated Opening Balances 6,203,688 124,255 4,217,953 0 -953 10,544,943 5.05 Total Comprehensive Income 0 0 0 491,913 0 491,913 5.05.01 Net income for the Period 0 0 0 491,913 0 491,913 5.07 Closing Balances 6,203,688 124,255 4,217,953 491,913 -953 11,036,856 Page 11 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current Year 01/01/2013 to 03/31/2013 YTD Previous Year 01/01/2012 to 03/31/2012 7.01 Revenue 2,788,784 2,713,407 7.01.01 Sales of Goods, Products and Services 2,318,847 2,189,407 7.01.02 Other Revenue 11,729 11,906 7.01.03 Revenue from the Construction 495,609 550,856 7.01.04 Allowance for/Reversal of Doubtful Accounts -37,401 -38,762 7.02 Inputs Acquired from Third Parties -1,077,357 -1,101,055 7.02.01 Costs of Products, Goods and Services Sold -901,992 -908,639 7.02.02 Materials, Energy, Outsourced Services and Other -173,563 -190,272 7.02.04 Other -1,802 -2,144 7.03 Gross Value Added 1,711,427 1,612,352 7.04 Retentions -195,165 -186,495 7.04.01 Depreciation, Amortization and Depletion -195,165 -186,495 7.05 Net Value Added Produced 1,516,262 1,425,857 7.06 Value Added Received through Transfer 93,218 85,598 7.06.01 Equity in the Earnings (Losses) of Joint Ventures -150 -1,760 7.06.02 Financial Income 93,368 87,358 7.07 Total Value Added to Distribute 1,609,480 1,511,455 7.08 Value Added Distribution 1,609,480 1,511,455 7.08.01 Personnel 417,667 365,420 7.08.01.01 Direct Compensation 280,689 243,505 7.08.01.02 Benefits 114,333 98,270 7.08.01.03 Government Severance Indemnity Fund for Employees (FGTS) 22,645 23,645 7.08.02 Taxes and Contributions 558,342 536,927 7.08.02.01 Federal 515,563 499,721 7.08.02.02 State 14,387 13,007 7.08.02.03 Municipal 28,392 24,199 7.08.03 Value Distributed to Providers of Capital 137,270 117,195 7.08.03.01 Interest 121,841 101,168 7.08.03.02 Rental 15,429 16,027 7.08.04 Value Distributed to Shareholders 496,201 491,913 7.08.04.03 Retained Earnings/Accumulated Loss for the Period 496,201 491,913 Page 12 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on Company Performance 1. Financial highlights R$ million 1Q12 1Q13 Var. (R$) % (+) Operating revenue before construction revenue 2,189.4 2,318.8 129.4 5.9 (+) Construction revenue 550.9 495.6 (55.3) (10.0) () Gross operating revenue 2,740.3 2,814.4 74.1 2.7 (-) COFINS and PASEP taxes 162.6 169.4 6.8 4.2 () Net operating revenue 2,577.7 2,645.0 67.3 2.6 (-) Costs, administrative and selling expenses 1,334.8 1,432.6 97.8 7.3 (-) Construction costs 539.4 486.0 (53.4) (9.9) () Costs, adm. and selling expenses and construction costs 1,874.2 1,918.6 44.4 2.4 (+) Equity result (1.8) (0.1) 1.7 - () Earnings before financial expenses (EBIT*) 701.7 726.3 24.6 3.5 (+) Depreciation and amortization 186.5 195.2 8.7 4.7 () Adjusted EBITDA (**) 888.2 921.5 33.3 3.7 (%) EBITDA margin 34.5 34.8 Net income 491.9 496.2 4.3 0.9 Total shares (thousand) 683,509 683,509 Earnings per share (R$) 0.72 0.73 (*) Earnings before interest and taxes EBITDA Reconciliation (Non-accounting measures) R$ million 1Q12 1Q13 Var. (R$) % Net income 491.9 496.2 4.3 0.9 Financial result (45.0) (27.3) 17.7 (39.3) Depreciation and amortization 186.5 195.2 8.7 4.7 Income tax and social contribution 263.3 266.2 2.9 1.1 Other operating expenses, net (8.5) (8.8) (0.3) 3.5 () EBITDA ** 888.2 921.5 33.3 3.7 (%) EBITDA margin 34.5 34.8 (**) EBITDA corresponds to net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution (federal taxes on income); (iii) financial result; and (iv) other operating expenses, net. In 1Q13, net operating revenue reached R$ 2.6 billion, a 2.6% growth compared to 1Q12. Costs and expenses, including construction costs, in the amount of R$ 1.9 billion grew 2.4% over 1Q12. EBIT grew 3.5%, from R$ 701.7 million in 1Q12 to R$ 726.3 million in 1Q13. Adjusted EBITDA increased 3.7%, from R$ 888.2 million in 1Q12 to R$ 921.5 million in 1Q13. The adjusted EBITDA margin was 34.8% in 1Q13 in comparison to 34.5% in 1Q12. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 42.4% in 1Q13 (43.3% in 1Q12). Net income reached R$ 496.2 million in 1Q13, 0.9% higher than in 1Q12. Page 13 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on Company Performance 2. Operating revenue before construction revenue Gross operating revenue from water supply and sewage collection grew from R$ 2.2 billion in 1Q12 to R$ 2.3 billion in 1Q13, an increase of R$ 129.4 million or 5.9%. The main factors that led to this variation were: the increase of 2.0% in the Company’s billed volume (2.1% in water billed volume and 1.9% in sewage billed volume), and the tariff adjustment of 5.15% since September 2012 . 3. Construction revenue In 1Q13, construction revenue decreased R$ 55.3 million or 10.0%, comparing to 1Q12. This variation was mainly due to lower investments in 1Q13 . 4. Billed volume The following tables show the billed water and sewage volume per customer category and region in 1Q12 and 1Q13. BILLED WATER AND SEWAGE VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q12 1Q13 % 1Q12 1Q13 % 1Q12 1Q13 % Residential 384.6 389.0 1.1 315.2 321.2 1.9 699.8 710.2 1.5 Commercial 42.9 43.1 0.5 39.7 40.0 0.8 82.6 83.1 0.6 Industrial 9.6 9.6 - 10.4 10.6 1.9 20.0 20.2 1.0 Public 13.2 12.9 (2.3) 10.1 10.1 - 23.3 23.0 (1.3) Total retail 450.3 454.6 1.0 375.4 381.9 1.7 825.7 836.5 Wholesale 73.3 74.5 1.6 6.4 7.3 14.1 79.7 81.8 2.6 Reused water 0.1 5.6 - 0.1 5.6 - Total 523.7 534.7 2.1 381.8 389.2 1.9 905.5 923.9 BILLED WATER AND SEWAGE VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q12 1Q13 % 1Q12 1Q13 % 1Q12 1Q13 % Metropolitan 293.2 296.8 1.2 248.3 252.3 1.6 541.5 549.1 1.4 Regional (2) 157.1 157.8 0.4 127.1 129.6 2.0 284.2 287.4 1.1 Total retail 450.3 454.6 1.0 375.4 381.9 1.7 825.7 836.5 Wholesale 73.3 74.5 1.6 6.4 7.3 14.1 79.7 81.8 2.6 Reused water 0.1 5.6 - 0.1 5.6 - Total 523.7 534.7 2.1 381.8 389.2 1.9 905.5 923.9 (1) Unaudited (2) Including coastal and countryside Page 14 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on Company Performance 5. Costs, administrative, selling and construction expenses In 1Q13, costs of products and services, administrative, selling and construction expenses grew 2.4% (R$ 44.4 million). Excluding construction costs, total costs and expenses grew 7.3%. As a percentage of net revenue, cost and expenses moved from 72.7% in 1Q12 to 72.5% in 1Q13 . R$ million 1Q12 1Q13 Chg. (R$) % Payroll and benefits 406.3 461.8 55.5 13.7 Supplies 40.5 44.3 3.8 9.4 Treatment supplies 44.6 64.9 20.3 45.5 Services 265.0 228.7 (36.3) (13.7) Electric power 150.3 144.8 (5.5) (3.7) General expenses 167.8 215.4 47.6 28.4 Tax expenses 35.0 40.1 5.1 14.6 Sub-total 1,109.5 1,200.0 90.5 8.2 Depreciation and amortization 186.5 195.2 8.7 4.7 Credit write-offs 38.8 37.4 (1.4) (3.6) Sub-total 1,334.8 1,432.6 97.8 7.3 Construction costs 539.4 486.0 (53.4) (9.9) Costs, administrative, selling and construction expenses 1,874.2 1,918.6 44.4 2.4 % over net revenue 72.7 72.5 5.1. Payroll and benefits In 1Q13 payroll and benefits grew R$ 55.5 million or 13.7%, from R$ 406.3 million to R$ 461.8 million, due to the following: · 6.17% increase in wages since May 2012, with an impact of approximately R$ 33.0 million; · Provision for vacation with a R$ 4.3 million impact, due to the increases in wages and headcount; · R$ 5.0 million increase in overtime pay; and · R$ 9.3 million upturn in the provision for the Defined Benefit Plan, arising from changes in actuarial assumptions. 5.2. Supplies In 1Q13, expenses with supplies increased by R$ 3.8 million or 9.4%, when compared to the previous year, from R$ 40.5 million to R$ 44.3 million, mostly due to: (i) preventive and corrective maintenance in water and sewage systems, in the amount of R$ 2.0 million; and (ii) R$ 1.0 million higher spending on property and facility upkeep in administrative and operating areas. Page 15 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on Company Performance 5.3. Treatment supplies Treatment supplies expenses in 1Q13 were R$ 20.3 million or 45.5% higher than in 1Q12, from R$ 44.6 million to R$ 64.9 million. The main factors for this variation were: · Increase of R$ 5.5 million due to the higher consumption of aluminum polychloride, mainly used at the Water Treatment Station of Guaraú, ensuring water quality in maximum flow; · Higher consumption of activated carbon, with a price increase of approximately 11.73%, leading to an upturn of R$ 3.2 million due to weather and watershed conditions; · Higher consumption of lime, due to the higher treated volume, associated with the price increase of approximately 7%, leading to a net upturn of R$ 1.7 million; · Higher consumption of iron chloride, with a net addition of R$ 1.3 million, in order to meet the quality parameters of the treatment of the water resulting from the strong rain in the city of Cubatão; and · Increase of R$ 8.7 million from the consumption of products, such as: (i) hydrogen peroxide, due to the startup of 2 sewage pumping stations in Guarujá; (ii) sodium hypochlorite as a replacement of chlorine gas, due to the increased efficiency and security related to the use of a less dangerous product; and (iii) chlorine, arising from the increase in turbidity and color at the Guaraú Water Treatment Station. 5.4. Services In 1Q13 this item decreased R$ 36.3 million or 13.7%, from R$ 265.0 million in 1Q12 to R$ 228.7 million in 1Q13. The main factors were: · Decrease of R$ 38.3 million, due to the reversal of the provision for expenses, following the end of the partnership with the São Paulo Municipal Government - PMP. · Decline of R$ 4.3 million in expenses with risk credit recovery contracts, due to the discontinuation of these contracts in several Business Units; and · Decrease in paving services and replacement of sidewalks in the amount of R$ 4.2 million, due to the conclusion of the paving contract with the Municipal Government of São Bernardo do Campo, whose services were included in Global Sourcing . The following services presented increases: · Preventive and corrective maintenance in the water and sewage systems in the amount of R$ 4.6 million; and · Increase of R$ 2.0 million due to the new contracts of the Program for the Rational Use of Water – PURA in municipal entities . 5.5. Electric power In 1Q13, this item decreased R$ 5.5 million, or 3.7%, from R$ 150.3 million in 1Q12 to R$ 144.8 million in 1Q13, due to the average decrease of approximately 25.5% in the tariff for the Use of Distribution System Tariff (TUSD), of the consumption units by the Free Market, as a consequence of Provisional Presidential Decree 579/12 and Law 12783/13 . Page 16 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on Company Performance 5.6. General expenses In 1Q13 general expenses increased R$ 47.6 million or 28.4%, from R$ 167.8 million in 1Q12 to R$ 215.4 million in 1Q13, due to: · Increase in the provision for lawsuits, in the amount of R$ 24.6 million; · Increase of R$ 17.3 million, arising from agreements for environmental compensation; and · Increase of R$ 5.0 million in the provision for payment to the municipal fund pursuant to the Service Agreement with the Municipal Government of São Paulo. 5.7. Depreciation and Amortization Depreciation and amortization increased R$ 8.7 million or 4.7%, from R$ 186.5 million in 1Q12 to R$ 195.2 million in 1Q13, due to the higher transfer of works to the operating intangible asset in the period . 5.8. Credit write-off In 1Q13 credit write-offs decreased R$ 1.4 million or 13.7%, from R$ 38.8 million in 1Q12 to R$ 33.5 million in 1Q13, chiefly due to the lower need for provision . 5.9. Tax expenses In 1Q13 tax expenses grew R$ 5.1 million or 14.6%, mainly in the municipality of São Paulo, due to: (i) 5.4% adjustment by the São Paulo Municipal Government; and (ii) expansion of the Centro Business Unit. 6. Financial revenues and expenses R$ million 1Q12 1Q13 Var. % Financial expenses Interest and charges on domestic loans and financing 82.2 82.5 0.3 0.4 Interest and charges on international loans and financing 20.0 18.4 (1.6) (8.0) Interest rate over lawsuit 52.5 27.2 (25.3) (48.2) Other financial expenses 15.8 14.1 (1.7) (10.8) Total financial expenses 170.5 142.2 Financial revenues 75.8 64.4 (11.4) (15.0) Financial expenses net of revenues 94.7 77.8 6.1. Financial expenses In 1Q13 financial expenses dropped R$ 28.3 million, or 16.6%. The main reason for this result was the lower interest related to lawsuits, mainly regarding corporate clients. 6.2. Financial revenues Financial revenues decreased by R$ 11.4 million, due to: · Decrease of R$ 21.8 million in interest from financial investments, due to the gradual reduction in the interest rates and the lower cash availability in the period; and Page 17 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on Company Performance · Increase of R$ 6.3 million in interest revenue, related to the period between the date of the 17 th debenture issue, in January 2013, and its respective financial settlement in February 2013. 7. Monetary variation on assets and liabilities R$ million 1Q12 1Q13 Var. % Monetary variation on loans and financing 8.5 24.1 15.6 183.5 Currency exchange variation on loans and financing (129.6) 29.6 (18.6) Other monetary/exchange rate variations 22.5 29.4 6.9 30.7 Variation on Liabilities 52.1 Variation on assets 11.5 29.0 17.5 152.2 Net Variation 34.6 7.1. Monetary variation on liabilities The effect on the monetary variation on liabilities in 1Q13 was R$ 52.1 million higher than in 1Q12, specially: · Increase in the exchange rate variation on loans and financing, in the amount of R$ 29.6 million, due to: (i) the lower appreciation of the Brazilian Real versus the US Dollar in 1Q13 1.4%, compared with 2.9% in 1Q12; and (ii) the 10.0% appreciation of the Brazilian Real versus the Yen in 1Q13 (9.0% appreciation in 1Q12); · Monetary variation on domestic loans and financing increasing by R$ 15.6 million, mainly due to: (i) the increase in debt following the 17 th debenture issue in February 2013; and (ii) the 1.9% IPCA rate variation in 1Q13 compared to the 1.2% variation in the same period in 2012; and · Expenses relating to lawsuits in the amount of R$ 4.7 million. 7.2. Monetary variation on assets Monetary variation on assets increased by R$ 17.5 million in 1Q13 over 1Q12, chiefly due to: · R$ 6.8 million related to the period between the date of the 17 th debenture issue (January 2013) and its financial settlement (February 2013); and · R$ 6.5 million related to the restatement of judicial deposits, arising from the increase in deposits related to lawsuits. Page 18 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR - Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BÁSICO ESTADO SÃO PAULO Version: 1 Comments on Company Performance 8. Operating indicators Regarding the loss index, it remained stable at 25.5%. It is worth noting that the Corporate Loss Reduction Program was granted an unprecedented financing with JICA in February 2012, in the amount of R$710 million. The funds support the hiring of the actions provided for in the 1 st Stage of the Program, scheduled for the second half of 2013, when the drop in the index should resume. Operating indicators* 1Q12 1Q13 % Water connections 7,526 7,726 2.7 Sewage connections 5,965 6,172 3.5 Population directly served - water 24.0 24.3 1.3 Population directly served - sewage 20.6 21.1 2.4 Number of employees 14,725 15,065 2.3 Water volume produced 770 762 (1.0) Water losses (%) 25.7 25.5 (0.8) (1) In thousands units at the end of the period. (2) In millions of inhabitants at the end of the period. It does not include wholesale supply. (3) In millions of m 3 at the end of the period. *Unaudited Page 19 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BASICO ESTADO SÃO PAULO Version: 1 Notes to the Financial Statements (All amounts in thousands of Brazilian reais - R$, unless otherwise stated) 1. OPERATIONS Companhia de Saneamento Básico do Estado de São Paulo ("SABESP" or the "Company") is a mixed-capital company headquartered in São Paulo, at Rua Costa Carvalho, 300, CEP 05429-900, controlled by the São Paulo State Government. The Company is engaged in the provision of basic and environmental sanitation services in the State of São Paulo, as well as it supplies treated water on a wholesale basis. In addition to providing basic sanitation services in the State of São Paulo, SABESP may perform these activities in other states and countries, and can operate in drainage, urban cleaning, solid waste handling and energy markets. The objective set in the new vision of SABESP is to be recognized as the company that ensured universal access to water and sewage services in its marketplace, focused on the customer, and in a sustainable and competitive manner, with excellence in environmental solutions. On March 31, 2013, the Company operated water and sewage services in 363 municipalities of the State of São Paulo. Most of these municipalities operations are based on 30-year concession agreements . SABESP is not temporarily operating in some municipalities due to judicial orders under ongoing lawsuits: Iperó, Cajobi, Álvares Florense and Macatuba, whose carrying amount of these municipalities' intangible assets was R$16,536 as of March 31, 2013. On March 31, 2013, a total of 66 concessions had expired and are being negotiated. From 2013 to 2034, 38 concessions will expire . Management believes that all concessions expired and not yet renewed will result in new contracts, disregarding the risk of discontinuity in the provision of municipal water supply and sewage services . By March 31, 2013, a total of 259 program and metropolitan contracts were signed (258 contracts on December 31, 2012) . On March 31, 2013, the carrying amount of intangible assets used in the 66 concessions of the municipalities under negotiation totaled R$5,801 million, accounting for 25.94% of total, and the related gross revenue totaled R$484 million in the three-month period ended March 31, 2013, accounting for 17.20% of total . The Company's operations are concentrated in the municipality of São Paulo, which represents 50.57% of the gross revenue in the three months ended on March 31, 2013 (53.47% in the three months ended in March 2012) and 43.19% of intangible assets as of March 31, 2013 (43.51% on December 31, 2012 ). On June 23, 2010, the State of São Paulo, the Municipality of São Paulo, the Company and the regulatory agency “Sanitation and Energy Regulatory Agency – ARSESP” signed an agreement to share the responsibility for water supply and sewage services to the Municipality of São Paulo based on a 30-year concession agreement. This agreement is extendable for another 30 years, pursuant to the law. This agreement sets forth SABESP as the exclusive service provider and designates ARSESP as regulator, establishing prices, controlling and monitoring services. Page 20 of 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - March 31, 2013 – CIA SANEAMENTO BASICO ESTADO SÃO PAULO Version: 1 Notes to the Financial Statements Also, on June 23, 2010, the State of São Paulo, the city of São Paulo and SABESP signed the “Public service provision agreement of water supply and sewage services”, a 30-year concession agreement which is extendable for another 30 years. This agreement involves the following activities: i. protection of the sources of water in collaboration with other agencies of the State and the City; ii. capture, transport and treat of water; iii. collect, transport, treatment and final dispose of sanitary sewage; and iv. adoption of other actions of basic and environmental sanitation. In the municipality of Santos, in the Santos coast region, which has a significant population, the Company operates under an authorization by public deed, a situation similar to other municipalities in that region and in the Ribeira valley, where the Company started to operate after the merger of the companies that formed it. As of March 31, 2013, the carrying amount of the municipality of Santos’ intangible assets was R$332,685 (R$328,693 on December 31, 2012) and gross revenue for the three-month period ended March 31, 2013 was R$55,658 (R$54,393 in March 2012). Article 58 of Law 11445/07 determines that precarious and overdue concessions, as well as those effective for an undetermined period of time, including those that do not have an instrument formalizing them, will be valid until December 31, 2010.
